Citation Nr: 1032392	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for thyroid disorder, to 
include multi-nodular thyroid disease and hypothyroidism, as 
secondary to ionizing radiation exposure and/or chemoradiation 
treatment for service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1947 to June 1948 
and from December 1948 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO in Reno, Nevada currently has jurisdiction 
over the claim.

In May 2009, the Veteran appeared and testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran, as a confirmed participant for atomic 
atmospheric weapons testing during Post-Operation GREENHOUSE, was 
exposed to an external gamma dose of 18 REM, an external neutron 
dose of .5 REM, an internal committed dose to the thyroid (alpha) 
of .1 REM, and an internal committed dose to the thyroid (beta + 
gamma) of 7 REM.

2.  The Veteran is service-connected for lymphoma which required 
chemoradiation therapy.

3.  The Veteran's thyroid disorder, to include multi-nodular 
thyroid disease and hypothyroidism, first manifested many years 
after service and is not shown to be causally related to active 
service and/or caused or aggravated by chemoradiation treatment 
for service-connected lymphoma.

CONCLUSION OF LAW

The criteria for entitlement to service connection for thyroid 
disorder, to include multi-nodular thyroid disease and 
hypothyroidism, as secondary to ionizing radiation exposure 
and/or chemoradiation treatment for service-connected non-
Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran primarily alleges that his thyroid disorder, to 
include multi-nodular thyroid disease and hypothyroidism, results 
from his exposure to ionizing radiation during Post-Operation 
GREENHOUSE.  He also argues entitlement to thyroid disorder as 
being caused or aggravated by chemoradiation treatment for 
service-connected Non-Hodgkin's lymphoma.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Certain specified chronic diseases may be presumed to have been 
incurred in service if manifest to a compensable degree within 
one year from discharge from service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.309(a).  Hypothyroid disease, which is an endocrine disorder, 
is subject to presumptive service connection as an 
endocrinopathy.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

Service connection based upon exposure to ionizing radiation can 
be awarded on three different legal bases.  Service connection 
may be established under the provisions of 38 C.F.R. § 3.309(d), 
38 C.F.R. § 3.311, or on the basis of direct, or in certain cases 
presumptive, service connection.  See Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, service connection for a radiation-exposed veteran may be 
established on a presumptive basis under 38 U.S.C.A. § 1112(c)(2) 
or 38 C.F.R. § 3.309(d).  However, the Veteran's diagnosed non-
malignant thyroid disorder, to include multi-nodular thyroid 
disease and hypothyroidism, is not specifically listed as a 
presumptive disease under these provisions.  As such, these 
provisions do not apply.

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for VA on behalf of a veteran who was exposed to 
ionizing radiation in service and manifests a radiogenic disease 
to assist a veteran prove his or her claim on a direct basis.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

The Veteran is a confirmed participant for atomic atmospheric 
weapons testing during Post-Operation GREENHOUSE.  The Defense 
Threat Reduction Agency (DTRA) has determined that the Veteran 
was exposed to an external gamma dose of 18 REM, an external 
neutron dose of .5 REM, an internal committed dose to the thyroid 
(alpha) of .1 REM, and an internal committed dose to the thyroid 
(beta + gamma) of 7 REM.  

Pursuant to 38 C.F.R. § 3.311(b)(2)(xvii), VA deems non-malignant 
thyroid nodular disease as a "radiogenic disease" for purposes 
of triggering VA's special development procedures. 

As to the third method, service connection may be granted under 
the general laws and regulations governing VA compensation 
entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137.  See Combee 
v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Service incurrence for 
certain chronic diseases, such as a malignant tumor, will be 
presumed if manifested to a compensable degree within a year 
after service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progression of the nonservice-connected disease.  
38 C.F.R. § 3.310.  During the pendency of this appeal, VA 
amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to the 
aggravation.  Because the new law appears more restrictive than 
the old, and because the appellant's appeal was already pending 
when the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

As reflected above, the Veteran served on active duty from March 
1947 to June 1948 and from December 1948 to March 1967.  It is 
not argued, nor shown, that he manifested any form of 
endocrinopathy during his periods of active service, or within 
one year from his discharge from service.  In an employment 
questionnaire dated March 1968, the Veteran denied a history of 
goiter or thyroid disorder.

The available medical records reflect that the Veteran's 
hypothyroidism was being treated with Synthroid 0.15 mg. daily 
(qd) in 1996.

Thereafter, the Veteran's medical records reflect that the 
Veteran first noted a mass in his right supraclavicular fossa in 
1999.  A February 1999 thyroid ultrasound resulted in impressions 
of multinodular goiter without a discrete dominant mass, and 
pathologic right supraclavicular adenopathy with necrotic lymph 
nodes present.  In March 1999, the right supraclavicular mass was 
excised, returning a pathological diagnosis of a poorly 
differentiated large cell malignant neoplasm consistent with 
pleomorphic large cell immunoblastic lymphoma.  The Veteran was 
treated with chemotherapy CHOP x 4.  Those records noted that the 
Veteran's prescription of levothyroxine remained unchanged.  
Thereafter, the Veteran underwent consolidation radiation therapy 
involving an approximate dose of 3520cGy to the right 
supraclavicular fossa region in 16 fractions, through a single 
portal on the 6 MV photon beam.

Thereafter, the Veteran's private medical records reflect that 
his dosage of Synthroid remained at 0.15 mg. daily as of July 
2003.  His Synthroid prescription was increased in November 2003.

Medical literature of record from the American Cancer Society 
states that ionizing radiation has been shown to induce cancer in 
many different species of animals and in almost all body parts.  
Ionizing radiation is one of the few scientifically proven 
carcinogens in human beings, although it appears to be a relative 
weak carcinogen when compared to many chemical agents.  Many 
years may lapse between radiation exposure and the appearance of 
cancer.  It is noted that organs differed in sensitivity to the 
effects of radiation, with the thyroid gland being most 
sensitive.  It is further noted that the probability that cancer 
would result from radiation exposure increased as the dosage 
increased.  A number of studies over a 20-year period revealed no 
significant increase in the incidence of cancers with an 
environmental dose range of 10cGy or less.  A second primary 
cancer could be caused by radiation therapy, including thyroid 
cancer.  Finally, it is noted that some individuals had a genetic 
predisposition to be at increased risk for cancer.

In September 2007, VA's Chief Public Health and Environmental 
Hazards Officer (CPHEHO) estimated that the Veteran was exposed 
to a dose of ionizing radiation as reported by DTRA letter, and 
opined that it was unlikely that the Veteran's non-malignant 
thyroid nodular disease/hypothyroidism could be attributed to his 
exposure to ionizing radiation in service.  This opinion was 
based upon review of medical and scientific reports such as the 
Journal of the American Medical Association (JAMA) indicating a 
21 percent likelihood that benign thyroid nodular disease could 
have been caused in Japanese atomic survivors.  Reports from the 
Institute of Medicine Report and the Agency for Toxic Substances 
and Disease Registry (ADSTR) indicated that a threshold dose on 
the order of hundreds or thousands of rads was required have a 
deterministic effect to non-neoplastic thyroid transformation.  
Information from the Nuclear Regulatory Commission provided an 
annual dose limit to any organ or tissue (other than the lens of 
the eye) to 50 rems.  A study by Imaizumi indicated that a study 
of Japanese atomic bomb survivors did not find associations 
between antithyroid antibody-positive or antithyroid antibody-
negative hypothyroidism with radiation dose.  Finally, medical 
treatise information from Mettler and Upton indicated that 
hypothyroidism could occur following high dose radiation to the 
thyroid (e.g., hundreds or thousands of rads), and that 
hypothyroidism had been reported following X-ray therapy doses as 
low as 1000 rads.  The CPHEHO indicated that the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH) did not address benign 
thyroid nodules, adenomas, goiters or hypothyroidism.

An additional opinion from a VA C&P examiner was obtained in 
April 2010, to address the Veteran's allegations that his non-
malignant thyroid disorder was caused and/or aggravated by 
radiation therapy for treatment of service-connected lymphoma.  
This examiner conducted an extensive review of the claims folder 
as reflected in the body of the examination report.  The examiner 
first opined that it would be speculation to determine how much 
the Veteran's hypothyroidism was due to radiation exposure vs. 
natural progression of the disease, given the absence of any 
treatment records prior to 1996 and the lapse of time since in 
service onset.  The examiner next opined that there was no basis 
to find aggravation due to chemoradiation therapy in 1999, as 
aggravation would have occurred shortly thereafter and the 
medical record showed that the Veteran's medications remained 
unchanged from 0.15 mg from 1996 to at least 2003.  The examiner 
finally opined that it would be speculative to find the extent, 
if any, of the cumulative effects of both the in-service 
radiation in 1951 and the chemoradiation in 1999 on his thyroid 
function.  In this regard, the examiner again noted the passage 
of time before the onset of thyroid problems since the Veteran's 
discharge from service and lack of medical records prior to 1996.

Thereafter, the Veteran's VA clinical records reflect a diagnosis 
of idiopathic hypothyroid.  

On review of the record, the Board finds that the CPHEHO opinion 
provides highly probative evidence against this claim.  The Board 
notes that this opinion takes into account the factors listed in 
38 C.F.R. § 3.311(e), and supports the conclusion citing to 
"sound scientific evidence" representing the current state of 
medical knowledge.  See generally 38 C.F.R. § 3.311(c)(3).  In 
particular, the CPHEHO has considered the Veteran's actual 
ionizing radiation dose estimate (which incidentally is deemed by 
DTRA to be a maximally beneficial estimate) in relation to the 
Veteran's medical history of onset, and scientific articles 
discussion the probabilities that certain levels of ionizing 
radiation exposure may result in inducing a non-malignant thyroid 
disorder.  In short, the CPHEHO found that the Veteran's overall 
ionizing radiation exposure was insufficient to induce his 
currently diagnosed non-malignant thyroid disorder.

The Board further finds that the April 2010 VA C&P opinion 
provides highly probative evidence against this claim.  In this 
respect, this examiner conducted an extensive review of the 
record and accurately reported the known facts regarding the 
onset of the Veteran's thyroid disease, types of treatment, and 
treatment for service-connected lymphoma.  This examiner found no 
basis to establish that the Veteran's non-malignant thyroid 
disorder was caused and/or aggravated by his chemoradiation 
treatment for service-connected lymphoma, even when considered 
cumulatively with his known ionizing radiation exposure in 
service.  This examiner supported this opinion by referencing the 
40 year gap between discharge from service and first documented 
treatment for thyroid abnormality as well as medical evidence 
that the Veteran's thyroid functioning did not change for at 
least 4 years after his service-connected chemoradiation therapy.

The Board further notes that the January 2010 VA clinical 
diagnosis of idiopathic hypothyroid provides some evidence 
against this claim as it refers to a disability of an unknown 
cause.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 925 (31st 
ed.2007) ("idiopathic" means "of unknown cause or spontaneous 
origin.") 

In contrast, the evidence supporting this claim includes the 
treatise materials indicating that ionizing radiation has been 
scientifically proven to result in cancers, and that the thyroid 
gland is sensitive to ionizing radiation exposure.  It further 
indicates that radiation therapy could result in additional 
disability, such as thyroid cancer.  However, this treatise 
constitutes generalized information of little probative value as 
it does not speak to the specific facts of this case, 
particularly to the fact that the Veteran does not have a 
malignant thyroid disorder.  See generally Sacks v. West, 11 Vet. 
App. 314 (1998) (a generic medical treatise evidence that does 
not specifically opine to the particular facts of the appellant's 
case holds little probative value).  Further, the probative value 
of this treatise is greatly outweighed by the medical opinions of 
record which consider the Veteran's actual ionizing dose 
radiation exposure and the specific facts of his medical history.

The Board has also considered the opinion of the Veteran himself.  
Initially, the Board notes that an issue such as opining as to 
the etiology of a non-malignant thyroid disorder is the type of 
issue that requires specialized medical training beyond the 
competence of a lay claimant such as the Veteran.  See generally 
38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed.Cir.2007) (noting general competence of laypersons to 
testify as to symptoms but not medical diagnosis and noting 
example of competence of lay testimony with regard to a broken 
leg but not a form of cancer).

In any event, the opinion of the Veteran is greatly outweighed by 
the opinions of the both the CPHEHO and the April 2010 VA C&P 
examiner who have greater training and expertise to speak to the 
etiology issue at hand, and have provided opinions based upon 
review of the correct factual history in conjunction with their 
knowledge of accepted general medical principles.

The Board finally notes the argument from the Veteran that a 
study indicated a 21 percent likelihood exists that benign 
thyroid nodular disease could have been caused in Japanese atomic 
survivors.  The Board first notes that Japanese atomic survivors 
were exposed to a much greater level of ionizing radiation than 
the Veteran.  Regardless, a 21 percent probability falls short of 
raising a reasonable doubt of material fact.  See 38 C.F.R. 
§ 3.102.  Furthermore, the CPHEHO considered this information in 
arriving at an opinion in this case, outweighing the probative 
value of this single study.

In short, the Board finds that the Veteran's thyroid disorder, to 
include multi-nodular thyroid disease and hypothyroidism, first 
manifested many years after service and is not shown to be 
causally related to active service and/or caused or aggravated by 
chemoradiation treatment for service-connected lymphoma.  
Overall, the medical opinions of record greatly outweigh the 
Veteran's assertions.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b).  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter dated July 2005 advised the Veteran 
of the types of evidence and/or information deemed necessary to 
substantiate the claim on direct and presumptive bases as well as 
the relative duties upon the Veteran and VA in developing his 
claim.

A pre-adjudicatory RO letter dated February 2007 advised the 
Veteran of the criteria for establishing an initial disability 
rating and effective date of award, should service connection be 
established.

Overall, the July 2005 and February 2007 RO letters substantially 
complied with the VCAA notice requirements based upon the 
allegations raised by the Veteran prior to the initial 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).
In July 2008, the Veteran raised for the first time a theory that 
his non-malignant thyroid disorder was caused and/or aggravated 
by radiation therapy for service-connected lymphoma.  As a 
result, the Board remanded this case in March 2010 for a 
corrective VCAA notice.  The RO provided this notice in February 
2010.  That same month, the Veteran reported that all evidence 
had been submitted and for the RO to decide his claim as soon as 
possible.  

Overall, the Board notes that it was impossible for VA to 
reasonably foresee the Veteran's secondary service connection 
theory at the time the initial claim was filed and pre-
adjudicatory notice was sent.  As this theory was later raised 
for an issue not considered by the RO, the Board ordered 
corrective notice and development.  In such a situation, and in 
light of the Veteran's February 2010 statement that he had no 
additional evidence to submit in support of his claim, the Board 
finds that VA has not erred on this matter and, even if it did, 
that such error has been clearly non-prejudicial to the Veteran 
as he has had a meaningful opportunity to participate in the 
processing of his claim.  See generally Shinseki v. Sanders, 129 
S.Ct.1696 (2009).

The Board further notes that the Veteran appeared before the 
undersigned in May 2009.  At that time, the Veteran was fully 
aware of the basis of the denial of his claim and no further 
suggestions were necessary to advise him of this fact.  See 
Transcript of Veteran's May 2009 Hearing, pp. 3-4.  See generally 
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam) (noting a hearing officers duty under 38 C.F.R. § 
3.103(c)(2) to suggest the submission of possibly overlooked 
evidence).  

Nonetheless, the Board did identify an additional theory of 
service connection for which the case was remanded to provide the 
Veteran proper notice.  In short, the Board finds that the duty 
to notify has been satisfied in this case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran's STRs had previously been 
associated with the claims folder.  The RO has obtained private 
and VA clinical records with respect to the claim on appeal.  
There are no outstanding requests for VA to obtain any private 
medical records which the Veteran has both identified and 
authorized VA to obtain on his behalf. 

As the Veteran manifests a potential radiogenic disease, VA 
obtained a dose estimate from the DTRA.  The Veteran alleges that 
this dose estimate is not accurate, as it fails to account for 
radiation badge readings for an approximate one year period.  In 
fact, he asserts that his duties as a Provost Sergeant involved 
checking the radiation exposure of other military personnel via 
Geiger counter.  

However, DTRA has based its dose estimate, in part, upon the 
information provided by the Veteran in his July 2005 Radiation 
Risk Activity Information Sheet.  Furthermore, DTRA indicates 
that its Nuclear Test Personnel Review (NPTR) Program established 
conservative maximum doses utilizing scientific methods, 
technical calculations and actual radiation level measurements 
from U.S. atmospheric nuclear test detonations.  DTRA asserts 
that these values are much higher than previous dose assessments 
and provide the maximum benefit of the doubt to the Veteran.

Additionally, the Board finds no basis to refer this case for 
independent expert opinion as to the dose estimate.  In this 
respect, the record does not reveal a material difference in any 
dose estimate from a "credible source," as defined in 38 C.F.R. 
§ 3.311(a)(3).  In short, the Board finds no basis to doubt the 
validity and accuracy of the dose estimate provided by DTRA.

The Board notes that VA also obtained expert opinion from the 
CPHEHO in September 2007, as required by 38 C.F.R. § 3.311.  This 
opinion is based on an accurate factual history of the Veteran's 
actual dose estimate and review of the medical literature.  This 
examination report is clearly adequate for rating purposes.

Thereafter, the Veteran raised a secondary service connection 
theory.  The Board remanded this case for opinion on that theory.  
The April 2010 VA C&P report clearly reflects an extensive and 
accurate review of the factual record, and provides opinion based 
upon this factual history and accepted medical history.  

The Board acknowledges that, for some portions of the opinion, 
the VA examiner indicated that an answer could not be provided 
without resort to speculation.  VA regulations do not authorize a 
grant of service connection for opinions based upon pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  The 
examiner identified that the 40 year lack of treatment records 
between the Veteran's discharge from service and the first 
documented treatment for thyroid disorder was a limiting factual 
factor allowing for a non-speculative opinion.  See Jones 
(Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (recognizing 
legitimacy of inconclusive medical opinion when "time for 
obtaining other information has passed" and opinion is based on 
all "procurable and assembled data").  Notably, the Veteran has 
not identified that earlier records exist, nor does he allege 
that his thyroid disorder manifested in service or within the 
first postservice year.  The examiner also intimated that an 
opinion on some of the issues was beyond current medical 
knowledge.  Id.  As such, the Board finds that the April 2010 VA 
C&P examiner's opinion satisfies the Board's remand directives 
and the duty to obtain an adequate medical opinion.  

Significantly, the Veteran and the representative in this case 
have not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.




ORDER

Service connection for thyroid disorder, to include multi-nodular 
thyroid disease and hypothyroidism, as secondary to ionizing 
radiation exposure and/or chemoradiation treatment for service-
connected non-Hodgkin's lymphoma, is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


